United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-2538
                          ___________________________

                                     Jerris A. Wells

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

     Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                         lllllllllllllllllllllDefendant - Appellee
                                        ____________

                      Appeal from United States District Court
                for the Eastern District of Missouri - Cape Girardeau
                                    ____________

                             Submitted: February 4, 2022
                               Filed: February 9, 2022
                                    [Unpublished]
                                   ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Jerris Wells appeals the district court’s1 order affirming the denial of disability
insurance benefits. We find that the Commissioner’s decision is supported by


      1
       The Honorable John M. Bodenhausen, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
substantial evidence in the record as a whole. See Swink v. Saul, 931 F.3d 765, 769
(8th Cir. 2019) (standard of review).

       Specifically, the administrative law judge’s (ALJ’s) residual functional
capacity (RFC) determination was supported by substantial evidence, see Moore v.
Astrue, 572 F.3d 520, 523-24 (8th Cir. 2009) (ALJ’s RFC determination was
supported by substantial evidence, as it was based on state agency physician’s
opinion and objective findings); and Wells’s additional alleged limitations of
absenteeism and the need to lie down were not supported by the record, see Swink,
931 F.3d at 770 & n.3 (RFC assessment excluding absenteeism was supported by
substantial evidence, including objective medical evidence, treatment notes, and
opinion evidence indicating that claimant’s impairments would not cause frequent
absences); Harris v. Barnhart, 356 F.3d 926, 930 (8th Cir. 2004) (need to lie down is
medical question requiring medical evidence, and record did not contain evidence to
support that need). Substantial evidence also supported the ALJ’s finding that Wells
was literate, and thus that Medical-Vocational Rule 201.17 did not apply. See
Howard v. Massanari, 255 F.3d 577, 584-85 (8th Cir. 2001) (while record contained
conflicting evidence regarding claimant’s literacy, there was sufficient evidence
under deferential standard of review to support ALJ’s finding that claimant was
literate); Starks v. Bowen, 873 F.2d 187, 189-91 (8th Cir. 1989) (finding that
substantial evidence, including claimant’s years of formal schooling and evidence on
disability reports, supported ALJ’s finding that he was literate, and affirming finding
that Rule 201.17 did not apply).

      The judgment is affirmed.
                     ______________________________




                                         -2-